Citation Nr: 1610179	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This claim was previously remanded by the Board in April 2008 and December 2014 for further evidentiary development.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a current psychiatric disability, to include PTSD that manifested during, or as a result of active military service.  

2.  The Veteran's reported in-service stressors were not verified.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, a generalized anxiety disorder and depression  have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in December 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received a VA medical examination in April 2004, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its December 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the JSRRC in an attempt to verify the Veteran's alleged in-service stressors.  The JSRRC (Joint Services Records Resource Center) responded that none of his reported experiences were included in the records.  This included a review of the 1971 command history of the USS Kitty Hawk and the January 1971 deck logs of the USS Kitty Hawk.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to service connection for PTSD.  However, the evidence of record fails to reflect that the Veteran suffers from PTSD, or any other psychiatric disability, that manifested during, or as a result of, active military service.  As such, this claim must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

In the present case, the Veteran's service treatment records do not reflect that he suffered from any chronic psychiatric disability during his active military service.  According to the Veteran's April 1971 separation examination report, a psychiatric evaluation was deemed to be normal.  There was no additional treatment for, or complaint related to, a psychiatric issue recorded in the service treatment notes.  

The next evidence of treatment for a psychiatric condition is a December 2003 treatment note - some 32 years after separation from active duty.  This reflects that the Veteran was referred by his primary care physician (PCP) to another physician for treatment of depression.  It was noted that the Veteran had been suffering from depression since his first back injury and back surgery 6 years earlier.  He reportedly had reinjured his back 3 years earlier and again had to have surgery.  The injuries were all described as work-related during the time he worked with a rock crushing and pavement company.  There was no suggestion relating a current psychiatric disorder to military service or a service-connected disability.  A January 2004 record also notes that the Veteran was suffering from depression due to a medical condition and personality disorders/mental retardation.  Again, there was no opinion offered relating these diagnoses to military service.  

In March 2005, the Veteran was seen reporting anxiety, pain and some nightmares of his service experiences on the flight deck of an aircraft carrier and post-service events, but not his fall that caused so many problems.  It was noted that he is a non-combat Veteran but that he did see deaths on the flight deck.  He was diagnosed with depression, not otherwise specified, by history.  It was also thought that the Veteran suffered from an anxiety disorder, but it was noted that the examining physician would have to get to know him better to be sure.  

The Veteran was afforded a VA examination regarding the etiology of any current psychiatric disability in April 2004.  It was noted that the Veteran suffered an on-the-job injury in 1997 when he fell 15 feet and landed on his back.  He was subsequently hospitalized for lumbar spine surgeries in 1997, and again for lumbar spine surgery in 2001.  It was again noted that the Veteran had been suffering from depression since he first injured his back 6 years ago.  During the current examination, he described several incidents he witness while serving on the USS Kitty Hawk, including a plane crashing on the deck and sliding off (no one was killed), another plane being shot and unable to return to the ship, a plane sliding off of the elevator, bad weather with very high winds and witnessing a shooting in San Diego, California in June 1969 where an individual was killed.  

The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD or other mental disorder at this time.  The examiner did recognize that the Veteran was receiving treatment with bupropion at this time.  However, he did not manifest symptoms of depression or anxiety or other mental disorder, according to the DSM-IV.  The examiner noted that while it was possible that the bupropion was entirely effective for his mood, in any case, the current diagnosis would be "history of depression," not caused by military service.  While he was exposed to some traumatic events in the military, he was not the target of the trauma.  Also, 3 of his friends committed suicide after service, but he did not witness this.  As for the shooting he witnessed in 1969 in San Diego, he rarely has had a dream about this in the past and these dreams were no longer recurrent.  Finally, the Veteran himself acknowledged that he never experienced a true depression prior to his first accident (back injury in 1997).  

The record also contains a private treatment note dated September 2006.  According to this record, authored by a social worker with the initials J.L.D., he was the Director of the Dual Diagnosis Unit at the Roseburg VA Medical Center (VAMC) for nearly 20 years.  He indicated that the Veteran exhibited the classic signs of PTSD and was not faking.  However, no opinion as to etiology was provided, aside from saying that the Veteran "served his country and is part of the freedom you and I both enjoy."  

A January 2008 VA treatment note, however, indicates that a PTSD screen was inconclusive.  He was noted to be depressed and anxious in part due to a generic form of Bupropion dispensed.  There were no clear precipitants otherwise.  A June 2009 VA treatment note reflects diagnoses of a generalized anxiety disorder and depression.  PTSD was not diagnosed and no opinion was provided regarding etiology.  These same disabilities were again diagnosed in January 2011.  

A March 2014 VA treatment record documents a current diagnosis of chronic PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Veteran's treating physician noted that the Veteran's diagnosed PTSD was due to observing deaths on the flight deck of an aircraft carrier during active service.  He noted that the Veteran is a very private individual and tends to minimize his experiences of avoid speaking about them, but that he has continuing nightmares of being on the flight deck four to five times per week.  Finally, the treating physician noted his ongoing therapeutic relationship with the Veteran, which allowed him to gain the Veteran's trust and ultimately to make a diagnosis of PTSD consistent with the DSM-5.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board recognizes that the Veteran's physician indicated in March 2014 that the Veteran met the DSM-5 criteria for PTSD.  Therefore, the first requirement for establishing service connection for PTSD has been met.  The Veteran's physician also indicated that the Veteran's PTSD was related to military service, including exposure to airplane crashes while aboard the USS Kitty Hawk.  However, just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In July 2015, VA reached out to the Joint Services Records Research Center (JSRRC) in an attempt to verify the Veteran's reported in-service stressors.  These included his ship constantly being at battle station off the coast of Vietnam with multiple planes being damaged or crashing, as well as his report of having to load munitions which he believed killed people, being aboard the ship during rough seas and witnessing a shooting in San Diego and seeing men killed on the flight deck.  In August 2015, a response was received.  It was noted that the 1971 command history for the USS Kitty Hawk was reviewed.  These indicated that the USS Kitty Hawk was continuing on a Western Pacific deployment which had commenced on November 6, 1970.  The USS Kitty Hawk returned to the Naval Station San Diego, California, on July 17, 1971.  The incidents reported by the Veteran were not recorded.  The January 1-31, 1971, deck logs for the USS Kitty Hawk were also reviewed.  The deck logs reflected the same history as the ship history.  The JSRRC concluded that the incidents described by the Veteran were not recorded.  

Therefore, there is no credible supporting evidence that the Veteran's claimed in-service stressors occurred.  In order to grant service connection for PTSD to a non-combat veteran, there must be independent credible evidence to support the veteran's assertion that the stressful event occurred.  The Veteran's service records do not reflect that the Veteran was in combat.  While the Veteran alleged in his April 2011 appeal to the Board (VA Form 9) that him receiving the VSM (Vietnam Service Medal) indicated that he was in at least one combat engagement, the Board does not agree.  The VSM was awarded to all members of the U.S. Armed Forces who served in Vietnam or contiguous waters or airspace after July 3, 1965, and before March 28, 1973.  In addition, personnel serving in Thailand, Laos, or Cambodia in direct support of operations in Vietnam during the same time period also were eligible for the VSM.  See Department of Defense: Manual of Military Decorations and Awards: DoD Service Awards - Campaign, Expeditionary, and Service Medals, Number 1348.33, Volume 2 (November 23, 2010) (updated May 15, 2015).  

A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  However, those service records which are available must support and not contradict the Veteran's lay statements regarding the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  In the present case, ship records fail to support any of the Veteran's claimed events, including events as significant as planes crashing onto the USS Kitty Hawk.  As such, the Board finds no credible supporting evidence of the Veteran's reported in-service stressors.  The claim of entitlement to service connection for PTSD must be denied.  

While the Veteran's physician did diagnose PTSD and relate it to military service, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  As such, this fact does not verify the Veteran's reported in-service stressors.  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The record does not reflect that the Veteran served in a location involving fear of hostile military or terrorist activity.  He has indicated that he would load munitions which he knew would hurt others.  However, he has not alleged at any time that he was in fear of hostile military or terrorist activity.  

The final issue regarding PTSD is that the Veteran also alleged stressors such as seeing an individual shot in San Diego, being in rough seas and loading munitions that he knew would hurt people.  However, he has not been diagnosed with PTSD related to any of these reported incidents.  His diagnosis was related solely to his report of seeing planes crashing while aboard the USS Kitty Hawk.  As such, further consideration of these reported incidents is not warranted.  

The Board notes that the April 2004 VA examiner concluded that the Veteran did not meet the DSM-IV criteria for any psychiatric disability.  However, VA treatment records prepared since this time do reflect, in addition to PTSD, diagnoses of a generalized anxiety disorder and depression.  Therefore, the Board has also considered whether service connection may be warranted for either of these psychiatric disabilities.  See Clemons, 23 Vet. App. at 1.  However, the preponderance of the evidence of record demonstrates that service connection is not warranted for any other psychiatric disability.  Again, the Veteran's service treatment records do not reflect that he suffered from psychiatric symptomatology during active military service and a psychiatric evaluation performed upon separation was deemed to be normal.  There is no evidence of a chronic psychiatric disability within one year of separation from active duty, and the Veteran himself denied any true depression prior to his first work-related back injury in 1997.  He also reported to multiple healthcare professionals that his symptomatology began as a result of a fall he suffered at work approximately 26 years after his separation from active duty.  There is no evidence of any psychiatric treatment between separation and this fall and a January 2004 physician related the Veteran's depression to his military condition.  As such, the preponderance of the evidence of record demonstrates that service connection for a psychiatric disorder, other than PTSD, is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection.  He has stated that he believes his current psychiatric condition(s) is related to military service.  However, the record does not contain any information to demonstrate that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  Furthermore, any current complaint of psychiatric symptomatology since military service is not credible, as the Veteran himself has previously denied any true depression prior to his work-related injury of 1997.  As such, the Veteran's lay assertions fail to demonstrate that service connection is warranted for a psychiatric disorder, to include PTSD.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.




ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


